NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1431-15T2

CHRISTOPHER J. PANICO,

        Plaintiff-Appellant,

v.

MEREDITH WINNER, AUSTIN S.
PANDZA, ROBERT SOCKWELL, MARK
K. LEVITSKY, M.D., COHANZICK
ORTHOPEDICS, P.A., SOUTH JERSEY
HEALTHCARE REGIONAL MEDICAL CENTER,
SOUTH JERSEY HEALTH SYSTEM, INC.,
SOUTH JERSEY HOSPITAL, INC.,
and INSPIRA MEDICAL CENTERS, INC.,

        Defendants,

and

DANIEL MYERS and GRETCHEN
MYERS,

     Defendants-Respondents.
——————————————————————————————————

              Argued May 10, 2017 – Decided July 5, 2017

              Before Judges Hoffman and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Docket No. L-
              2290-13.

              Jared N.       Kasher argued         the cause for
              appellant       (Hockfield  &         Kasher,  LLC,
           attorneys;    Susan       L.    Moreinis,      on     the
           briefs).

           Robert S. Florke argued the cause for
           respondents    (Kent &   McBride,  P.C.,
           attorneys; Kelly C. Scheese and John P.
           Shea, on the brief).

PER CURIAM

       Plaintiff Christopher Panico appeals from the January 2,

2015   summary   judgment    order    dismissing    his    personal      injury

negligence   complaint   against     defendant    Daniel       Myers,   and   his

wife, defendant Gretchen Myers            (defendants).1        We vacate and

remand, finding genuine issues of material fact as to whether

defendants breached the standard of care.

                                     I.

       We discern the following facts from the record, viewing the

evidence in the light most favorable to plaintiff, the non-

moving party.     Davis v. Brickman Landscaping, Ltd., 219 N.J.

395, 405-06 (2014).         This case arises from an accident that

occurred on June 3, 2011, when plaintiff suffered a serious leg

injury while using a trampoline at a high school graduation

party.    Homeowner Meredith Winner (Winner) held the party at her

residence to celebrate the graduation of her daughter, Amelia.

Plaintiff, then eighteen years old, attended the party along


1
    Because plaintiff's claims against all other defendants have
been resolved or dismissed, we refer to Daniel and Gretchen
Myers as "defendants" for ease of reference.
                           2                             A-1431-15T2
with approximately twenty teenage guests.                While most of the

guests were at least eighteen years of age, plaintiff believed

at least two of the guests were "under [eighteen]."

    Winner testified at deposition that she initially planned

on attending the party and serving as chaperone.                 However, she

learned of a work obligation for that date, prompting her to

tell Amelia she would have to cancel the party unless Amelia's

grandfather   (Winner's   father),       defendant     Daniel    Myers,    could

attend.    Amelia then spoke with her grandfather, who agreed to

attend with his wife.       Winner stated she also spoke with her

father about his attending the party, including his role as

chaperone until Winner arrived.              Winner said she "would not let

[her] daughter have that party without an adult's supervision."

Winner further stated defendants "knew [the party] was going to

be inside," and Amelia knew the party was to be indoors.

    At the time of the party, Winner                 owned a fourteen-foot

diameter   trampoline,    located       in    the   backyard    of   her   home.

Although she did not recall having a specific conversation with

Amelia regarding trampoline use at the party, Winner said Amelia

knew "the rules" that "nobody goes on [the] trampoline without

me being there.    We had those rules from the day we bought the

trampoline.     It's   always       a   supervised    situation."          Winner

imposed these rules because Amelia and her friends were "not to

                                3                                      A-1431-15T2
be trusted, they're kids."       She added, "Amelia was the one who

knew the rules, so she had talked to her grandfather prior [to

the party].    They knew it was inside."

    The   following   colloquy    occurred   at   Winner's   deposition

regarding defendants:

          Q:    Did you speak with your father            or
                Gretchen about the trampoline rules?

          A:    Not that I recall at that moment, but
                in the time we owned the trampoline
                it's been discussed.

          Q:    Were your father and Gretchen aware of
                the    one[-]person   rule    on   the
                trampoline?

          A:    You'd have to ask them.

          Q:    Is that     something   you've    ever   told
                them?

          A:    Possibly.

          . . . .

          Q:    And was it your expectation that your father and
                Gretchen would have prohibited any of the guests
                from using the trampoline?

          . . . .

          A:    Yeah. I have supervisors there to make
                sure the children aren't doing stupid
                things. . . .

She also stated her father was "at my home a lot.            . . .      He

knew we had a trampoline."       Winner further acknowledged that if



                             4                                  A-1431-15T2
she had been at the party, "It's safe to say I would not have

allowed anybody on the trampoline."

       Despite   Winner's       rules    and    her     efforts       to    secure     adult

supervision      for   the   party,     at     some     point     during     the     party,

several     of   the    teenage       guests         went     outside       to   use      the

trampoline.       According      to     guest    Austin       Pandza,       he   used     the

trampoline first by himself.                After using it again with guest

Robert    Sockwell,     Pandza    entered       the     house     and      suggested      the

guests go outside to play a game on the trampoline.                          Pandza said

plaintiff    agreed     to   play     the      game,    which        involved    multiple

people on the trampoline.             The rules were that a user would be

"out" if he fell down without bouncing back to his feet.

       At his deposition, plaintiff testified he had never used a

trampoline before the party.                He initially did not want to use

the trampoline, but Pandza "carried" him outside to use it.2

However,    after      Pandza    placed        him     down     by    the    trampoline,

plaintiff climbed onto the trampoline by himself.                                Plaintiff

then   jumped    with    Pandza       and    Sockwell       for      approximately        one

minute.     At that point, Pandza jumped toward him, and "his leg

came up and collided with [plaintiff's] leg," causing plaintiff

to   feel   it   "snap."        Plaintiff        described        his      injury    as    an

accident, stating Pandza never intended to harm him.

2
     Pandza, a 6'5" football player, weighed approximately 200
pounds at the time of the accident.
                           5                           A-1431-15T2
      Plaintiff's leg fracture resulted in multiple surgeries and

the   insertion      of      rods    and       screws.           He    eventually         developed

reflex   sympathetic          dystrophy         (RSD),       a    chronic         pain    syndrome,

resulting in his referral to a pain specialist.                                     According to

plaintiff,     his      doctor       informed          him       he    will       "need    a     pain

specialist pretty much forever because RSD won't go away."

      Plaintiff stated defendants were the only adults at the

party.     He helped them with the food when they arrived, and they

helped   to   set      up.       According        to    plaintiff,            Amelia      said    her

grandparents      were       going        to    "take    charge"            until    her       mother

arrived.      Plaintiff          noted         that    prior          to    his    accident,       he

observed Sockwell and a female guest tell defendants they were

going to use the trampoline, and defendants responded, "Okay."

He also noted defendants "were on the screened porch facing the

trampoline" when Pandza "walked past them . . . carrying me."

      Daniel Myers testified he was not responsible for ensuring

the safe use of            the trampoline at the party.                             He said his

daughter asked him to supply refreshments, and he was not a

chaperone but "in a sense" a "guest[] like everybody else."                                        An

attorney licensed in New Jersey and Virginia, he further stated,

"I don't even know what a chaperone is."                                   He denied receiving

instructions      to      keep      the       guests   safe,          but    he    noted    no    one

thought the guests would use the trampoline because it was "not

                                          6                                                A-1431-15T2
part of the party."        He claimed to be "[v]aguely" familiar with

trampolines in general, and he "might have been aware" of the

trampoline prior to the accident.

    Gretchen Myers testified that prior to plaintiff's injury

she never observed the trampoline in the backyard.                  She denied

having    any   conversations   with    Winner     regarding   a    supervisory

role at the party.         She noted she was "[n]ot exactly" a guest,

but she was there to help with food.

    In May 2013, plaintiff filed a personal injury complaint

against defendants, Winner, Pandza, Sockwell, and other parties

not relevant to this appeal.            Plaintiff alleged, in relevant

part, that Daniel and Gretchen Myers negligently supervised the

"premises" by allowing multiple persons to use the trampoline at

the same time.       Plaintiff also alleged defendants negligently

failed to warn him of the dangers associated with multi-person

trampoline use.

    Thereafter,      the    parties    engaged   in   extensive      discovery,

including numerous depositions.          Plaintiff attempted to schedule

Amelia's deposition, but she was away at college.                  On September

22, 2014, before the discovery end date, defendants filed a

motion    for   summary    judgment,    asserting     plaintiff      failed    to

produce     any    precedent        establishing      a   "duty       requiring

[defendants] to supervise the activities of guests at a private

                                7                                      A-1431-15T2
party,       particularly       when      [defendants]             had       no    special

relationship to the plaintiff."

       Plaintiff filed a response to defendants' motion on October

7,   2014.      Plaintiff      argued     discovery      was       not   complete,        and

contradictory deposition testimony raised issues of facts for a

jury   to    resolve.         Plaintiff    also    filed       a    cross-motion          for

partial summary judgment on the issue of defendants' liability,

contending defendants breached their duty of care as possessors

of   the     premises    by    failing     to    warn    him       of    the      risks    of

trampoline use and by failing to prevent him from using it.

Plaintiff further moved to extend discovery.                        The court granted

this motion on November 7, 2014, extending discovery to March

20, 2015.

       On    December   19,     2014,    the    parties    appeared            before     the

motion judge for oral argument on the summary judgment motions.

Following argument, the judge granted summary judgment in favor

of   defendants    and    rendered       an     oral    opinion         on   the   record.

Assuming for the purposes of the motion that defendants were

"host[s]/guest[s]" of the party, the judge relied on Hanna v.

Stone, 329 N.J. Super. 385 (App. Div. 2000), finding,

              [Hanna involved] an underage party, under
              [eighteen] party, at which parents of the
              one child were sued by parents of other boys
              who got into a fight. The [c]ourt said the
              parents had no obligation to supervise the
              friends of the child in the party and that
                               8                                                   A-1431-15T2
            supervision is using reasonable care.   That
            is the host's duty is to refrain from any
            active wrongdoing or any willful injury and
            warn of any unknown dangers.     And I think
            here   there   has been   no   showing  even
            accepting    facts  as   asserted    by  the
            plaintiff.

      The judge further concluded defendants owed no duty to warn

plaintiff of the dangers of trampoline use because they "were

not the homeowner[s], and they were not in any better position

than the plaintiff."           He also declined to impose a "new duty" on

defendants because "there really wasn't any relationship between

the plaintiff and [defendants] here."

      During argument, plaintiff's counsel raised the issue of

Amelia's pending deposition.               The judge inquired whether Amelia

would    testify    to   any    issues     besides    whether         defendants     were

hosts of the party; counsel responded that "[Amelia's] specific

discussions [with defendants] were about the actual trampoline

or    any   use    of    the    property."          The       judge    determined     the

incomplete    discovery        did   not    provide       a   reason    to   defer    his

decision on the cross-motions.                   Plaintiff then filed a motion

for     reconsideration,        which      the    judge       denied    without      oral

argument.    This appeal followed.

                                           II.

      In deciding a summary judgment motion on appeal, we "review

the trial court's grant of summary judgment de novo under the

                                     9                                         A-1431-15T2
same   standard       as   the     trial    court"       and    accord    "no    special

deference      to    the   legal    determinations         of    the     trial   court."

Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of

Pittsburgh, 224 N.J. 189, 199 (2016).                     Under this standard, we

must   grant    summary     judgment       "if     the    pleadings,      depositions,

answers to interrogatories and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as

to any material fact challenged and that the moving party is

entitled to a judgment or order as a matter of law."                                Ibid.

(quoting R. 4:46-2(c)).

       "If there is no genuine issue of material fact, we must

then 'decide whether the trial court correctly interpreted the

law.'"      DepoLink Court Reporting & Litig. Support Servs. v.

Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (quoting

Massachi v. AHL Servs., Inc., 396 N.J. Super. 486, 494 (App.

Div. 2007), certif. denied, 195 N.J. 419 (2008), overruled in

part on other grounds, Wilson ex rel. Manzano v. City of Jersey

City, 209 N.J. 558 (2012)).               We review issues of law de novo and

accord   no    deference     to    the     trial    judge's      legal    conclusions.

Nicholas v. Mynster, 213 N.J. 463, 478 (2013).

       We first address whether defendants owed a duty of care to

plaintiff.          "To sustain a cause of action for negligence, a

plaintiff must establish four elements: '(1) a duty of care, (2)

                                     10                                          A-1431-15T2
a   breach     of    that     duty,       (3)    proximate         cause,     and    (4)     actual

damages.'"       Townsend v. Pierre, 221 N.J. 36, 51 (2015) (quoting

Polzo    v.    Cnty.     of    Essex,          196    N.J.    569,     584    (2008)).            The

existence       of   a   duty     is       a    matter       of    law.       Kernan        v.   One

Washington Park Urban Renewal Assocs., 154 N.J. 437, 445 (1998).

      In      circumstances       where         the    duty       of   care    "is     not       well

settled" by our previous case law, we must conduct a "full duty

analysis."       Peguero v. Tau Kappa Epsilon Local Chapter, 439 N.J.

Super. 77, 88 (App. Div. 2015) (quoting Desir, Estate of ex rel.

Estiverne v. Vertus, 214 N.J. 303, 317 (2013)).                                 This analysis

considers "the relationship of the parties; the nature of the

attendant risk; the opportunity and ability to exercise care;

and the public policy considerations."                            Id. at 89.        "[W]hether a

duty exists is ultimately a question of fairness."                                   Hopkins v.

Fox & Lazo Realtors, 132 N.J. 426, 439 (1993) (quoting Weinberg

v. Dinger, 106 N.J. 469, 485 (1987)).

      However, as the motion judge noted, our decision in Hanna

v. Stone guides our analysis in the instant matter.                                   In Hanna,

the     defendants       hosted       a     party      for        their     son's     fourteenth

birthday at their home; the son invited approximately forty to

fifty    teenagers,         who   mainly         congregated           in    the     defendants'

basement.       Hanna, supra, 329 N.J. Super. at 388.                           At the party,

"one boy struck and injured another boy" with whom he had a

                                          11                                               A-1431-15T2
"history of mutual dislike."               Id. at 388, 390.        The parents of

the injured boy sued the defendants, asserting the defendants

negligently         failed    "to   properly     supervise   all     visitors       and

invitees on the premises for the birthday party."                   Id. at 389.

       In affirming summary judgment in favor of the defendants,

we     determined      that     "parents    have   no    absolute    duty      to    be

constantly present among the teenagers at a social function and

no   duty      to    check    the   background     and   relationships       of     the

invitees."          Ibid.    However, we rejected the defendants' position

that they only owed the duty of a "social host," which "requires

only    that    the     hosts    refrain    from   willful   injury     or     active

wrongdoing and warn of known risks that are not apparent or

known to the licensee."             Ibid.    Instead, we found "the duty of

the person conducting [an] activity [on his or her premises],

such as parents sponsoring a party for their son, is 'simply to

use reasonable care in all the circumstances.'"                     Ibid. (quoting

Copanese v. Martinez, 35 N.J. Super. 118, 122-23 (App. Div.

1955)).        We then concluded no reasonable jury could find the

defendants breached this standard of care, and the defendants

had no legal obligation to conduct background checks of the

party guests.         Id. at 389-90.

       Conversely, applying this standard in the instant matter,

we conclude plaintiff presented sufficient evidence to raise a

                                     12                                      A-1431-15T2
jury question whether defendants breached the duty they owed to

plaintiff.       First, although defendants did not own the home in

question, there was a genuine issue of fact as to whether they

were the de facto "sponsor[s]" of the party in Winner's absence.

Second, the deposition testimony raises clear issues of fact as

to    defendants'        understanding       of    their    role     at    the     party,

specifically, whether they were bound to supervise the guests

and    keep     them    indoors.      Last,       there    is   an   issue       of    fact

regarding the extent of defendants' knowledge of the trampoline

and the house safety rules.                We find these issues are material

to    whether    defendants       exercised       "reasonable      care    in    all   the

circumstances," id. at 389, and therefore, must be decided by a

jury at trial.

       We also note the trial judge erred by granting summary

judgment before the parties could depose Amelia.                      Courts should

refrain       from     granting    summary    judgment      before        discovery      is

complete unless "it is readily apparent that continued discovery

would not produce any additional facts necessary to a proper

disposition of the motion."               DepoLink, supra, 430 N.J. Super. at

341 (citing R. 4:46-5).             Here, we reject the conclusion of the

motion judge that Amelia's deposition would not have revealed

any material facts.           Rather, her testimony will likely provide

additional information regarding facts relevant to this case,

                                     13                                          A-1431-15T2
particularly regarding the extent of defendants' knowledge of

the    trampoline      and     their    knowledge         of     Winner's       house     rules

regarding its use.

       Furthermore, contrary to defendants' assertion, plaintiff's

responsive cross-motion for summary judgment does not preclude

our    determination         that   the      motion       judge     improperly         entered

summary judgment.         Although "[t]he filing of a cross-motion for

summary    judgment      generally          limits    the       ability    of    the     losing

party to argue that an issue raises questions of fact," no per

se rule bars the movant from seeking trial as an alternate form

of relief.        Spring Creek Holding Co. v. Shinnihon U.S.A. Co.,

399 N.J. Super. 158, 177 (App. Div.), certif. denied, 196 N.J.

85 (2008).        Here, while summary judgment in favor of plaintiff

is clearly inappropriate, we find his responsive cross-motion

does not bar the matter from proceeding to trial.

       Finally, we comment briefly on Bagnana v. Wolfinger, 385

N.J.   Super.     1    (App.    Div.    2006),        a    relevant       case   addressing

liability for trampoline injuries, which the motion judge found

distinguishable from the instant matter.                           Plaintiff relied on

this case in his cross-motion for summary judgment, arguing that

as social hosts and temporary possessors of the land, defendants

had    a   duty   to    warn    plaintiff        of       the    danger    posed        by   the

trampoline.

                                       14                                              A-1431-15T2
      In     Bagnana,     an    adult       plaintiff      sued      the       defendant

homeowners after she received an injury "double jumping" with

her     husband     on   the    defendants'        trampoline        at    a    backyard

barbeque.          Id.   at    3-4.        The    plaintiff      claimed        she    was

inexperienced on trampolines, so she sued the homeowners for

failure to warn and make safe the dangerous condition on the

premises.         Id. at 3-4, 8.           The trial court granted summary

judgment,     finding    the    plaintiff        was   aware    of   the       "inherent"

dangers associated with trampoline use.                  Id. at 4.        We reversed,

finding      the     jury      should       have       assessed       the       relevant

circumstances, including

             (1) whether defendants failed to enforce the
             manufacturer's    rules     and    prohibitions
             pursuant to the User's Manual, (2) whether
             defendants   removed    the    yellow   warning
             placard from the trampoline prior to the
             accident, (3) whether defendants may have
             condoned or encouraged double jumping by
             allegedly failing to object when it occurred
             in their presence, and (4) whether plaintiff
             was comparatively negligent for failing to
             use due care for her own safety.

             [Id. at 10.]

      In    the    instant     matter,     while       defendants     were       not   the

homeowners, Winner's testimony indicated she had had discussed

the trampoline rules with defendants "in the time we owned the

trampoline."       She further stated her expectation that defendants

would      have    prohibited     the      party       guests     from      using      the

                                      15                                         A-1431-15T2
trampoline.    We conclude the record contains sufficient evidence

from which a reasonable jury might conclude that defendants knew

or should have known that, as chaperones of the party, there was

a necessity and opportunity for them to have prevented guests

from using the trampoline at the party, or to have limited its

use to one person at a time.           In sum, we conclude the record

presents    genuine   issues   of   material   fact,   precluding   summary

judgment.     We therefore vacate the order granting defendants'

motion and remand for further proceedings.

    Vacated and remanded.       We do not retain jurisdiction.




                               16                                   A-1431-15T2